IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PA DOC INMATE ID NO. MK9513, PARIS          : No. 164 MM 2018
LAVAR GANTZ,                                :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PA DOC SECRETARY, JOHN E.                   :
WETZEL, ET AL,                              :
                                            :
                    Respondent              :

                                      ORDER


PER CURIAM

      AND NOW, this 14th day of December, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.